Exhibit 10.2

AMENDMENT NO. 5

THIS AMENDMENT NO. 5 TO SECOND LIEN SENIOR SECURED CREDIT AGREEMENT AND NOTE
(this “Amendment”) is made and entered into as of March 12, 2009 by and between
TRIPLE CROWN MEDIA, LLC, a Delaware limited liability company (the “Borrower”),
TRIPLE CROWN MEDIA, INC., a Delaware corporation (the “Parent”), the subsidiary
guarantors identified on the signature pages hereto (the “Subsidiary Guarantors”
and collectively, with the Parent, the “Guarantors”), the lenders party to the
Credit Agreement referred to below (the “Lenders”), and WILMINGTON TRUST FSB
(“Wilmington Trust”), as Administrative Agent and Collateral Agent (the
“Administrative Agent”) on behalf of itself and the Lenders.

STATEMENT OF PURPOSE

The Lenders have extended certain credit facilities to the Borrower pursuant to
the Second Lien Senior Secured Credit Agreement dated as of December 30, 2005 by
and among the Borrower, the Parent, the Subsidiary Guarantors, the Lenders and
the Administrative Agent (as amended by Amendment No. 1 dated as of May 19,
2006, Consent and Amendment No. 2 dated as of September 14, 2006, Amendment
No. 3 dated as of November 7, 2007, Amendment No. 4 dated as of February 15,
2008, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

The Borrower has requested that the Lenders (a) waive certain Events of Default
due to the failure (i) by the Parent and its Subsidiaries to comply with the
Leverage Ratio set forth in Section 5.04 of the Credit Agreement for the fiscal
quarters ending September 30, 2008 and December 31, 2008 (the “Covenant
Default”) and (ii) by the Borrower to make a scheduled payment on December 31,
2008 (the “Payment Default”, and together with the Covenant Default, the
“Existing Events of Default”), (b) extend the maturity date of the Advances,
(d) amend financial covenants in the Credit Agreement and (e) amend certain
other provisions contained in the Credit Agreement and the Note pursuant to the
terms of this Amendment. Subject to the terms and conditions set forth herein,
the Lenders party hereto are willing to agree to such modifications.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms used and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

2. Acknowledgement of New Administrative Agent and Collateral Agent. By letter
dated on or around November 5, 2008 (the “Resignation Letter”), Wachovia Bank,
National Association (“Wachovia”) provided notice to the Lenders of its
resignation as Administrative Agent and Collateral Agent pursuant to
Section 7.06 of the Credit Agreement. Because no successor Administrative Agent
and Collateral Agent was appointed, Wachovia’s resignation as Administrative
Agent and Collateral Agent became effective as of the forty-fifth (45th) day
after the date of the Resignation Letter (the “Resignation Effective Date”).
Accordingly, as of the Resignation Effective Date, Wachovia was discharged from
all duties and obligations under the



--------------------------------------------------------------------------------

Loan Documents, and the Required Lenders were required to fulfill all duties of
the Administrative Agent and Collateral Agent as of such time. As of March 3,
2009, Wilmington Trust has been appointed by the Required Lenders as the
successor Administrative Agent and Collateral Agent. From and after such date,
Wilmington Trust shall be, and shall be deemed to be, the Administrative Agent
and Collateral Agent under the Credit Agreement and the other Loan Documents.
The Loan Documents are hereby amended such that each and all references in the
Loan Documents to “Wachovia Bank, National Association” or “Wachovia” in its
capacity as Administrative Agent or Collateral Agent including, without
limitation, in Sections 7.03 and 7.10 of the Credit Agreement, shall be deemed
to be a reference to Wilmington Trust, in its capacity as Administrative Agent
or Collateral Agent, as applicable. For the avoidance of doubt, with respect to
the Intercreditor Agreement, the term “Collateral Agent” as used in this section
shall mean the Second Lien Collateral Agent. All correspondence to Wilmington
Trust in connection with any Loan Document, including, without limitation,
pursuant to Section 9.02 of the Credit Agreement, shall be sent to:

Wilmington Trust FSB

246 Goose Lane, Suite 105

Guilford, CT 06437

Attention: Joseph O’Donnell, Vice President

Telephone No. (203) 453-4130

Facsimile: (203) 453-1183

with a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: Mark R. Somerstein, Esq.

Telephone No. (212) 841-8814

Facsimile: (646) 728-1663

3. Waiver of Events of Default. Pursuant to Section 9.01 of the Credit Agreement
and subject to the terms and conditions hereof, including, without limitation,
the conditions to effectiveness set forth in Section 7 of this Amendment,
(a) the Administrative Agent and the Lenders hereby waive any Defaults and
Events of Default arising under Sections 6.01(a) and (c) of the Credit Agreement
as a result of any breach that may have occurred solely as a result of the
Existing Events of Default and (b) the parties hereto hereby waive the
requirement in Section 7.06 of the Credit Agreement that a successor Agent have
a combined capital and surplus of at least $250,000,000.

4. Amendments to Credit Agreement. Pursuant to Section 9.01 of the Credit
Agreement and effective subject to the terms and conditions hereof, including
without limitation, the conditions to effectiveness set forth in Section 7
hereof, the Lenders hereby agree and are deemed to consent to the following
amendments:

(a) Section 1.01 (“Definitions”) of the Credit Agreement shall be amended by
adding in alphabetical order the following defined terms and the corresponding
definitions thereof:

“Fifth Amendment” means that certain Fifth Amendment to this Agreement, dated as
of March 12, 2009.



--------------------------------------------------------------------------------

“Fifth Amendment Effective Date” has the meaning ascribed to such term in the
Fifth Amendment.

“Warrants” means those certain Warrants issued by the Parent from time to time
pursuant to the Fifth Amendment, in each case in form and substance satisfactory
to the administrative agent for the First Lien Facilities and the Required
Lenders hereunder, and as may be amended from time to time as permitted under
the Intercreditor Agreement.

“Wilmington” means Wilmington Trust FSB.

(b) Section 1.01 (“Definitions”) of the Credit Agreement shall be amended by
deleting the definitions of “Applicable Margin” and “Leverage Ratio” in their
entirety.

(c) Section 1.01 (“Definitions”) of the Credit Agreement shall be amended by
deleting the definitions of “Base Rate”, “Business Day”, “Change of Control”,
“Fee Letter”, “Interest Payment Date”, “Permitted Acquisitions” and “Termination
Date” in their entirety and substituting, in lieu thereof, the following:

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of: (a) the
rate of interest established by Wilmington Trust FSB from time to time as its
prime rate; and (b)  1/2 of 1% per annum above the Federal Funds Rate. The Base
Rate is not intended to be nor will it necessarily be the lowest rate of
interest extended by Wilmington Trust FSB to its customers.

“Business Day” means a day of the year on which banks are not required to or
authorized by law to close in New York, New York and, if the applicable Business
Day related to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons (other than any Permitted Holders) acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934), directly or indirectly, of
Voting Interests of the Parent (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent; or (b) during any period of up to 24 consecutive
months, commencing before or after the date of this Agreement, Continuing
Directors shall cease for any reason to constitute a majority of the board of
directors of the Parent; or (c) any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Parent; or (d) the Parent shall
cease to own 100% of the Equity Interests in the Borrower; or (e) any “Change of
Control” (or equivalent event) set forth in the Permitted Refinancing Debt
Documents shall have occurred. Notwithstanding the foregoing and subject to the
Intercreditor Agreement, the issuance or exercise of the Warrants by the Lenders
shall not be deemed a Change of Control.



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter dated as of March 3, 2009, among Wilmington,
the Borrower and the Parent.

“Interest Payment Date” means, (A) up to the Fifth Amendment Effective Date,
(i) with respect to any Base Rate Advances, each March 31, June 30, September 30
and December 31 of each year and on the date such Base Rate Advance shall be
converted or paid in full, and (ii) with respect to any Eurodollar Rate
Advances, the last day of each Interest Period applicable to such Loan and, if
such Interest Period has a duration of more than three months, on each last day
of a calendar quarter that occurs during such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full, in each case,
as further set forth in Section 2.07(a)(i) and (ii) and (B) on the Fifth
Amendment Effective Date and thereafter, with respect to both Base Rate Advances
and Eurodollar Advances, each March 31, June 30, September 30 and December 31 of
each year.

“Permitted Acquisition” has the meaning specified in Section 5.02(f)(vii) of
this Agreement prior to the Fifth Amendment Effective Date. As of the Fifth
Amendment Effective Date, there shall be no Permitted Acquisitions permitted.

“Termination Date” means the earlier of (a) the date of the acceleration of the
Advances pursuant to Section 6.01 and (b) December 30, 2011.

(d) Section 2.06 (“Prepayments”) of the Credit Agreement is hereby amended by
deleting subsection (b)(i) in its entirety and substituting, in lieu thereof,
the following:

“(i) The Borrower, shall, on the 120th day following the end of each Fiscal
Year, prepay an aggregate principal amount of the Advances comprising part of
the same Borrowings in an amount equal to 75% of the amount of Excess Cash Flow
for such Fiscal Year. Each such prepayment shall be applied to reduce the
principal amount of the outstanding Advances of each of the Lenders on a pro
rata basis based upon the outstanding Advances owing to each such Lender.”

(e) Section 2.07 (“Interest”) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and substituting in lieu thereof the
following:

“Interest. (a) Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum provided however, that, in connection with any Interest Payment
Date occurring after the Fourth Amendment Effective Date and before the Fifth
Amendment Effective Date (except for the Interest Payment Date on which the
Payment Default occurred), a portion of the interest owing on such Interest
Payment Date shall be deferred as follows: (i) for Eurodollar Rate Advances,
2.00% of the aggregate Applicable Margin for Eurodollar Rate Advances shall be
deferred or (b) for Base Rate Advances, 2.00% of the aggregate Applicable Margin
for Base Rate Advances shall be deferred (in either case, a “Deferred Interest
Amount”) and (ii) the aggregate principal amount of the Loans shall be deemed to
be automatically increased by an amount equal to the Deferred Interest Amount
owing on such Interest Payment Date: provided further, that in connection with
(i) the Interest Payment Date on which the Payment Default occurred and (ii) any
Interest



--------------------------------------------------------------------------------

Payment Date occurring on or after the Fifth Amendment Effective Date, 100% of
the interest owing on such Interest Payment Date shall be deferred (a “Deferred
Interest Amount”) and the aggregate principal amount of the Loans shall be
deemed to be automatically increased by an amount equal to all of the interest
owing on such Interest Payment Date. For the avoidance of doubt and subject to
the Intercreditor Agreement, in no event shall the Borrower make any cash
payments hereunder until payment in full and cash collateralization in full of
the First Lien Obligations and the termination of the First Lien Facilities.

(1) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, (A) until the Fifth Amendment Effective Date, a rate per annum equal at
all times to the sum of (i) the Base Rate in effect from time to time plus
(ii) the Applicable Margin in effect from time to time, and (B) on the Fifth
Amendment Effective Date and thereafter, a rate per annum equal at all times to
15.00% per annum, in each case, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

(2) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, (A) until the Fifth Amendment Effective Date, a rate
per annum equal at all times during each Interest Period for such Advance to the
sum of (i) the Eurodollar Rate for such Interest Period for such Advance plus
(ii) the Applicable Margin in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each last day of a calendar
quarter that occurs during such Interest Period and on the date such Eurodollar
Rate Advance shall be Converted or paid in full and (B) on the Fifth Amendment
Effective Date and thereafter, a rate per annum equal at all times to 15.00% per
annum, in each case, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Eurodollar
Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, and upon the request of the Required
Lenders shall, require that the Borrower pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (i) or (ii) of Section 2.07(a), as
applicable, and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (i) or (ii) of Section 2.07(a), as applicable and (ii) to the fullest
extent permitted by applicable law, the amount of any interest, fee or other
amount payable under this Agreement or any other Loan Document to any Agent or
any Lender that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid, in the case
of interest, on the Type of Advance on which such interest has accrued pursuant
to clause (i) or (ii) of Section 2.07(a), as applicable, and, in all other
cases, on Base Rate Advances pursuant to clause (i) of Section 2.07(a);
provided, however, that following the acceleration of the Advances, or the
giving of notice by the Agent to accelerate the Advances, pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Administrative Agent.



--------------------------------------------------------------------------------

(c) Notice of Interest Period and Interest Rate. Prior to the Fifth Amendment
Effective Date, promptly after receipt of a Notice of Borrowing pursuant to
Section 2.02(a), a notice of Conversion pursuant to Section 2.09 or a notice of
selection of an Interest Period pursuant to the terms of the definition of
“Interest Period”, the Administrative Agent shall give notice to the Borrower
and each Lender of the applicable Interest Period and the applicable interest
rate determined by the Administrative Agent for purposes of clause (a)(i) or
(a)(ii) above. On the Fifth Amendment Effective Date and thereafter, the
Borrower shall not be permitted any further Notices of Borrowing, Notices of
Conversion or notices of selection of an Interest Period.”

(f) Section 2.09(a) (“Conversion of Advances”) of the Credit Agreement is hereby
amended by deleting such subsection in its entirety and substituting in lieu
thereof the following:

“(a) Optional. Prior to the Fifth Amendment Effective Date, the Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (Charlotte, North Carolina time) on the third Business Day prior to
the date of the proposed Conversion and subject to the provisions of Sections
2.07 and 2.10, Convert all or any portion of the Advances of one Type comprising
the same Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b) and each Conversion of Advances comprising part
of the same Borrowing under shall be made ratably among the Lenders in
accordance with their Commitments or Advances. Each such notice of Conversion
shall, within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Advances to be Converted and (iii) if such Conversion is
into Eurodollar Rate Advances, the duration of the initial Interest Period for
such Advances. Each notice of Conversion shall be irrevocable and binding on the
Borrower. On the Fifth Amendment Effective Date and thereafter, the Borrower
shall not be permitted any further Notices of Conversion or notices of selection
of an Interest Period.”

(g) Section 2.11(c) (“Payment and Computations”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting in
lieu thereof the following:

“Prior to the Fifth Amendment Effective Date, all computations of interest based
on the Base Rate shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate or the Federal Funds Rate and of fees shall be made
by the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. On the Fifth Amendment Effective Date and thereafter, all computations
of interest for Base Rate Advances and Eurodollar Advances shall be shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be. Each determination by the Administrative Agent of an interest
rate, fee or commission hereunder shall be conclusive and binding for all
purposes, absent manifest error.”



--------------------------------------------------------------------------------

(h) Section 2.11(d) (“Payment and Computations”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting in
lieu thereof the following:

“Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances or Base Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.”

(i) Section 5.02(b) (“Debt”) of the Credit Agreement is hereby amended by
deleting subsection (iii)(H) in its entirety.

(j) Section 5.02(f) (“Investments in Other Persons”) of the Credit Agreement is
hereby amended by deleting subsections (ii), (vii) and (viii) in their entirety
and substituting, in lieu thereof, the following:

“(ii) Intentionally Omitted.”

“(vii) Intentionally Omitted.”

“(viii) Intentionally Omitted.”

(k) Section 5.02(f) (“Investments in Other Persons”) of the Credit Agreement is
hereby amended by inserting the following new subsection (x):

“(x) Investments in connection with any transaction permitted under
Section 5.02(s).”

(l) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by deleting the first paragraph of such subsection in its entirety and
substituting, in lieu thereof the following paragraph:

“(g) Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding (excluding the Warrants), return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such
(excluding the Warrants), make any distribution of assets, Equity Interests,
obligations or securities to its stockholders, partners or members (or the
equivalent Persons thereof) as such (excluding the Warrants), or permit any of
its Subsidiaries to do any of the foregoing, or permit any of its Subsidiaries
to purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in the Parent or to issue or sell any Equity Interests therein, except
that so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:”



--------------------------------------------------------------------------------

(m) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended inserting the following new subsection (i)(E):

“(E) Purchase, redeem, retire or otherwise acquire its Equity Interests in
connection with any transaction permitted under Section 5.02(s).”

(n) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by deleting subsection (ii)(A) in its entirety and substituting, in lieu
thereof, the following:

“(A) Intentionally Omitted.”

(o) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by adding the following sentence at the end of such provision:

“For the avoidance of doubt, the Loan Parties may purchase, redeem or otherwise
acquire the Warrants pursuant to the terms and conditions of the Warrants.”

(p) Section 5.02(h) (“Amendments to Constitutive Documents, Etc.”) of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
provision:

“Nothwithstanding the foregoing, the Parent or any other Loan Party may amend
its certificate of incorporation or bylaws or other constitutive documents in
connection with (x) any transaction permitted under Section 5.02(s) or (y) the
issuance of the Warrants, in each case, in form and substance satisfactory to
the Administrative Agent.”

(q) Section 5.02(j) (“Prepayments, Etc., of Debt”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting, in
lieu thereof, the following:

“(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt (excluding the
First Lien Facilities), except (i) subject to the Intercreditor Agreement, the
prepayment of the Advances in accordance with the terms of this Agreement and
(ii) regularly scheduled or required repayments or redemptions of Surviving Debt
(excluding the First Lien Facilities), or amend, modify or change in any manner
any term or condition of any Surviving Debt (excluding the First Lien
Facilities), or permit any of its Subsidiaries to do any of the foregoing other
than to prepay any Debt payable to the Borrower or any of its Subsidiaries that
are Loan Parties.”

(r) Section 5.04 (“Leverage Ratio”) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and substituting, in lieu thereof, the
following:

“5.04 Intentionally Omitted.”

(s) Section 6.01(d) (“Events of Default”) of the Credit Agreement is hereby
amended by deleting such Section in its entirety and substituting, in lieu
thereof, the following:

“any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document or the Warrants on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
the earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
any Agent or any Lender; or”



--------------------------------------------------------------------------------

(t) Section 7.10 (“Intercreditor Agreement”) is hereby amended by deleting such
Section in its entirety and substituting, in lieu thereof, the following:

“7.10 Intercreditor Agreement. Each of the Lenders hereby acknowledges that it
has received and reviewed the Intercreditor Agreement and agrees to be bound by
the terms thereof. Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 9.07) hereby (a) acknowledges that, prior to the Fifth
Amendment Effective Date, Wachovia was acting under the Intercreditor Agreement
in multiple capacities as the Administrative Agent and the Collateral Agent, as
well as the administrative agent and the collateral agent under the First Lien
Term Loan Facility and (b) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against
Wachovia- any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.07) hereby authorizes and directs Wachovia to
enter into the Intercreditor Agreement on behalf of such Lender and agrees that
Wachovia, in its various capacities thereunder, may take such actions on its
behalf as is contemplated by the terms of the Intercreditor Agreement.”

(u) Schedules I and 4.01(c) of the Credit Agreement (“Commitments and Applicable
Lending Offices”) and (“Subsidiaries”), respectively, are hereby amended by
deleting the schedules in their entirety and substituting, in lieu thereof, the
following new schedules attached hereto as Schedule I and 4.01(c), respectively.

5. Amendment to Note: The Note is hereby amended by adding the following legend
at the end of such Note to read as follows:

“THE HOLDER HEREOF SHOULD CONTACT THE CHIEF FINANCIAL OFFICER OF THE BORROWER AT
THE BORROWER’S PRINCIPAL OFFICE TO OBTAIN THE INFORMATION RELATED TO THIS
PROMISSORY NOTE’S ORIGINAL ISSUE DISCOUNT CALCULATIONS. THIS LEGEND IS INTENDED
TO SATISFY THE OID REPORTING REQUIREMENTS UNDER TREASURY REGULATIONS SECTION
1.1275-3.”

6. Acknowledgement of Obligations. The Loan Parties hereby acknowledge, confirm
and agree that as of March 1, 2009, the Loan Parties are indebted under the
Credit Agreement for the outstanding principal amount of $30,540,207.38 with
respect to the Advances.

7. Conditions to Effectiveness. Upon satisfaction of each of the following
conditions, this Amendment shall be deemed to be effective as of the date above
stated (the “Fifth Amendment Effective Date”):

(a) Executed Amendment. The Administrative Agent shall have received a duly
executed counterpart of this Amendment from each Loan Party and each Lender.



--------------------------------------------------------------------------------

(b) Executed Fifth Amendment to the First Lien Facilities. Prior to or
contemporaneous with the execution of this Amendment, the Loan Parties and each
lender party to the First Lien Facilities shall have executed a Fifth Amendment
to the First Lien Facilities, in form and substance satisfactory to the
Administrative Agent.

(c) Executed Amendment to the Intercreditor Agreement. Prior to or
contemporaneous with the execution of this Amendment, the parties to the
Intercreditor Agreement shall have executed an amendment to the Intercreditor
Agreement, in form and substance satisfactory to the Administrative Agent.

(d) Resolutions. The Administrative Agent shall have received certified copies
of the resolutions of the Board of Directors of each Loan Party approving this
Amendment and the transactions contemplated hereby (including the Warrants).

(e) Legal Opinion. The Administrative Agent shall have received a favorable
opinion of Dinsmore & Shohl LLP, counsel to the Loan Parties, in form and
substance satisfactory to the Administrative Agent.

(f) Legal Fees. The Loan Parties, in accordance with Schedule 2.06 attached to
the Fifth Amendment to the First Lien Facilities, shall have paid (i) all
reasonable outstanding fees and out of pocket charges and other expenses of the
Administrative Agent, including, without limitation, all outstanding Ropes &
Gray LLP legal fees and (ii) all outstanding K&L Gates LLP legal fees incurred
in connection with the Amendment and the transactions contemplated hereby.

(g) Other Documents. The receipt by the Administrative Agent of any other
documents or instruments reasonably requested by the Administrative Agent in
connection with the execution of this Agreement.

8. Issuance of Warrants. No later than one hundred twenty (120) days after the
Fifth Amendment Effective Date (or such longer period as the Required Lenders
may permit in their sole discretion), each Lender shall have received a duly
executed Warrant issued by the Parent containing the terms and conditions set
forth in the Warrant Term Sheet attached hereto as Exhibit A; in any case, with
such Warrants in form and substance satisfactory to the Required Lenders, the
Parent and the administrative agent for the First Lien Facilities. For the
avoidance of doubt, should the Parent or any Loan Party fail to issue Warrants
as required or otherwise default on its obligations under this Section 8, such
default shall be deemed an “Event of Default” under the Credit Agreement and the
other Loan Documents.

9. Management Arrangements. No later than one hundred twenty (120) days after
the Fifth Amendment Effective Date (or such longer period as the Administrative
Agent may permit in its sole discretion), the Parent shall enter into equity or
management arrangements on terms substantially similar to those terms set forth
in the “Management” section and “Existing Equity” section of the term sheet
attached to the January 7, 2009 letter sent to the Borrower by the Lenders; in
any case, in form and substance satisfactory to the Required Lenders, the Parent
and the administrative agent for the First Lien Facilities.



--------------------------------------------------------------------------------

10. “Going Dark” Transaction. No later than one hundred twenty (120) days after
the Fifth Amendment Effective Date (or such longer period as the Administrative
Agent may permit in its sole discretion), the Parent shall have consummated all
transactions, activities or steps necessary to result in the Parent no longer
being required to, and, as of such date, the Parent shall no longer be required
to, file periodic reports with the SEC under the Securities and Exchange Act of
1934, as amended; provided, however, that any and all costs, expenses, payments
or other disbursements of the Loan Parties, whether to stockholders or third
parties, in connection with all such transactions, activities or steps shall not
exceed $140,000 in the aggregate on or after the Fifth Amendment Effective Date.

11. No Standstill Period. The Administrative Agent and the Lenders hereby
acknowledge and agree that no Standstill Period (as defined in the Intercreditor
Agreement) is or has commenced pursuant to the terms of the Intercreditor
Agreement.

12. Limited Effect of Amendment. Except as expressly modified herein, the Credit
Agreement and the Loan Documents shall continue to be, and shall remain, in full
force and effect. This Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or (b) to prejudice any other
right or remedies which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified from time to
time. On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Credit
Agreement and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of lie import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment. This Amendment constitutes a “Loan Document” as defined in the
Credit Agreement.

13. Event of Default; Remedies. Should the Loan Parties default on the
obligations hereunder, such default shall be deemed an “Event of Default” under
the Credit Agreement and the other Loan Documents, and immediately after the
passage of the applicable date set forth herein, and without any rights to cure
provided for in the Credit Agreement and in the Loan Documents, the Lenders
shall be entitled to exercise all of their remedies under the Credit Agreement
and the other Loan Documents.

14. Representations and Warranties. After giving effect to the waivers and
amendments set forth herein, each Loan Party hereby certifies that (a) each of
the representations and warranties set forth in the Credit Agreement and the
other Loan Documents is true and correct in all material respects as of the
Fifth Amendment Effective Date as if fully set forth herein (except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date) and (b) no
Default or Event of Default has occurred and is continuing as of the Fifth
Amendment Effective Date.

15. Acknowledgement by Guarantors. By their execution hereof, each of the
Guarantors hereby expressly (a) consents to the modifications and amendments set
forth in this



--------------------------------------------------------------------------------

Amendment, (b) reaffirms all of its respective covenants, representations,
warranties and other obligations set forth in each of the Loan Documents to
which it is a party (except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date) and (c) acknowledges, represents and agrees that its
respective covenants, representations, warranties and other obligations set
forth in each of the Loan Documents to which it is a party remain in full force
and effect (except for any representation and warranty made as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date).

16. Release. For and in consideration of the agreements of the Administrative
Agent and the other Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrower and each of the other Loan Parties hereby forever release and discharge
the Administrative Agent and the Lenders, each of their respective officers,
directors, employees, agents, affiliates, representatives, successors and
assigns (collectively, the “Released Parties”) from any and all claims, causes
of actions, damages and liabilities of any nature whatsoever, known or unknown,
which the Borrower or any Loan Party ever had, now has or might hereafter have
against one or more of the Released Parties which relates, directly or
indirectly, to the Loan Documents or the transactions relating thereto
(collectively “Claim”), to the extent that any such Claim shall be based in
whole or in part upon facts, circumstances, actions or events existing on or
prior to the date hereof.

17. Covenant Not to Sue. The Borrower and each of the Loan Parties, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenant and agree with and in
favor of each Released Party that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Released Party on the basis of any Claim
released, remised and discharged by the Borrower and each Loan Party pursuant to
Section 16 above. If the Borrower or any of its respective successors, assigns
or other legal representatives, or any Loan Party, or its respective successors,
assigns, and other legal representatives violates the foregoing covenant, each
of the Borrower, for itself and its respective successors, assigns and legal
representatives, and each Loan Party for itself and its respective successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Released Party may sustain as a result of such violation, all
reasonable attorneys’ fees and costs incurred by any Released Party as a result
of such violation.

18. Expenses. The Loan Parties, jointly and severally, in accordance with
Schedule 2.06 attached to the Fifth Amendment to the First Lien Facilities,
shall pay all reasonable out-of-pocket expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, (a) the reasonable fees and disbursements of K&L
Gates LLP in connection with the Credit Agreement, any amendments thereto
(including, without limitation, the Fifth Amendment), the Warrants and the
transactions contemplated by such agreements and (b) the reasonable fees and
disbursements of Fried, Frank, Harris, Shriver & Jacobson LLP, as counsel to the
Lenders, and Ropes and Gray LLP, as counsel to the Administrative Agent. In the
event that the Loan Parties fail to pay such legal expenses, or any portion
thereof, the outstanding legal expenses shall be paid promptly from the Escrow
Proceeds (as defined in the Fifth Amendment to the First Lien Facilities)
received on or around March 31, 2009. In the event the Escrow Proceeds are
insufficient to pay all of such outstanding legal expenses, the Administrative
Agent shall pay such outstanding legal expenses and each Lender shall pay to the



--------------------------------------------------------------------------------

Administrative Agent its pro rata share of (i) half of all outstanding legal
expenses pursuant to subsection (a) above (with the other half of such
outstanding legal expenses to be paid by the first lien administrative agent and
the first lien lenders party to the First Lien Facilities) and (ii) all of the
outstanding legal expenses pursuant to subsection (b) above.

19. Miscellaneous.

(a) Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law provisions of such state.

(b) Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. In the event there is a conflict or inconsistency between
this Amendment and the Credit Agreement, the terms of this Amendment shall
control.

(c) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their beneficiaries, successors and assigns.

(d) Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

(f) Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

[Signature Pages To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

TRIPLE CROWN MEDIA, LLC, as Borrower By:  

 

Name:   Title:   TRIPLE CROWN MEDIA, INC., as Parent and a Guarantor By:  

 

Name:   Title:   BR ACQUISITION CORP., as a Guarantor By:  

 

Name:   Title:   BR HOLDING, INC., as a Guarantor By:  

 

Name:   Title:   DATASOUTH COMPUTER CORPORATION, as a Guarantor By:  

 

Name:   Title:   GRAY PUBLISHING, LLC, as a Guarantor By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

CAPITAL SPORTS PROPERTIES, INC. as a Guarantor By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

WILMINGTON TRUST FSB, as Administrative Agent and Collateral Agent on behalf of
itself and the Lenders By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

CONSENTED AND AGREED BY: WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent for the lenders party to the First Lien Facilities By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

LENDERS:

 

  , as a Lender (Please print or type legal name) By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

Exhibit A

Warrant Term Sheet

(see attached)

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

Schedule I

Commitments and Applicable Lending Offices

 

Lender

   Term
Commitment
(as of 3/01/09)

Global Leveraged Capital Credit Opportunity Fund I

   $ 2,460,183.41

GoldenTree 2004 Trust

   $ 9,462,374.25

GoldenTree Capital Solutions Fund Financing

   $ 4,316,349.32

GoldenTree Capital Solutions Offshore Fund Financing

   $ 5,863,719.82

GoldenTree Capital Opportunities, LP

   $ 2,545,017.29

GoldenTree Multistrategy Financing, Ltd.

   $ 3,262,712.15

Greyrock CDO, Ltd.

   $ 424,169.55

Landmark III CDO Limited

   $ 509,003.46

Landmark IV CDO Limited

   $ 424,169.54

Landmark V CDO Limited

   $ 424,169.53

Landmark VI CDO Limited

   $ 424,169.53

Landmark VII CDO Limited

   $ 424,169.53

TOTAL

   $ 30,540,207.38

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

Schedule 4.01(c)

Subsidiaries

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]